Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/086703 application originally filed September 20, 2018.
Amended claims 1-4, 6-9 and 13-21, filed May 18, 2021, are pending and have been fully considered.  Claims 5 and 10-12 have been canceled.  Claims 14-21 are new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, 13-15 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimeri et al. (US 2004/0126464) hereinafter “Zimeri” in view of McGlynn et al. (US 6,322,829) hereinafter “McGlynn”.
Regarding Claims 1, 2, 4, 7, 8, 13-15 and 21
	Zimeri discloses in the abstract, a creamy product with a lubricious mouthfeel is bake-stable and suitable as a filler or topping for baked goods. 
	Zimeri discloses the creamy product comprises:
Sugars are essential to the products, from both taste and stability standpoints. It is therefore necessary to select sugars of suitable type and to use them in effective amounts to achieve the objects of the invention. Total sugar content should be in an amount of at least 10%. Among the suitable sugars are sucrose and various corn syrups, as well as polydextrose. (See paragraph 0049)
the fat phase is typically employed in an amount of at least 30% by weight of the creamy product, wherein the fat phase is a dispersed phase (see paragraph 0058).  The fat contained within the fat phase preferably comprises a triglyceride fat and can be in any suitable physical form and from any particular source, whether animal, vegetable or synthesized. The terms fat and oil are often used interchangeably in the art, the term fat often referring to solid materials and oil to those that are liquid, but most fats useful in foods exhibit both liquid and solid components over the range of utility, so no distinction is meant herein. Fat is chosen to provide the correct amount of liquid in the formulation and may contain solid fat as well. Preferred fats have textures similar to those employed for soft (tub) margarine and can be similar in formulation to those. These fats are typically of semisolid consistency. They can comprise any of the usual vegetable oils, preferably partially hydrogenated, but can also be non-hydrogenated or fully hydrogenated oils such as soybean, safflower, sunflower, high oleic sunflower, sesame, peanut, corn, cocoa butter, olive, rice bran, babassu nut, palm, mustard seed, cottonseed, poppyseed, low erucic rapeseed, high erucic rapeseed, shea, marine, meadowfoam and the like. Synthesized and rearranged fats can also be employed. Preferred oils contain at least about 70%, preferably at least about 75% C.sub.18 acid residues (e.g., stearic, oleic, linoleic) and comprise oils such as peanut oil, olive oil, soybean oil, canola oil, sesame oil, and corn oil, which are especially desirable for some embodiments.  (see paragraph 0059)
wherein the moisture content is from 2 to 10% by weight of the total composition, the weight ratio of fat to water is greater than 4:1 (see paragraph 0033). 

It is to be noted, Zimeri discloses using a protein in the amount of 0.5 to 15 weight % but fails to teach the claimed protein of caseinate.
However, it is known in the art to use proteins comprising whey, milk, and/or caseinate, as taught by McGlynn.  McGlynn discloses a creamy savory filling comprising a protein component.  McGlynn discloses a protein component may be added to the savory filling. These proteins are preferably derived from dairy sources so as not to interfere with the flavors imparted to the filling by the cheese component. The protein component provides a structure or matrix in the filling which may enhance the emulsion stability, thereby minimizing oil or water migration from the filling. The protein also contributes to the desired viscosity profile and melting characteristics of the filling. The protein can be added in the form of nonfat dry milk powder, skim milk powder, whey powder, sodium caseinate, soy protein powder, and the like. If an added protein source is used, it is preferably used in amounts which bring the total protein content of the filling to between about 2-20 wt-%.  McGlynn discloses in column 3 lines 56-67 and column 4 lines 1-5, water is present in an amount sufficient to form a stable emulsion with the fat component of the filling. The water aids in the combination of filling ingredients and helps to uniformly disperse the ingredients. The amount of water present in the filling determines the phase properties of the emulsion. Preferably, sufficient water is present to form a stable oil-in-water (o/w) emulsion. Water can be added as a filling ingredient, and can also be present in If water is added to the filling composition, it is preferably added in an amount up to about 20 wt-%, which encompasses zero amount of water.
McGlynn discloses in column 3 lines 7-23, other dairy components may also be present in the savory filling. The additional dairy ingredients may serve to build the dairy quality or protein content of the filling. Such components or ingredients include, for example, whey powder, non-fat dried milk or milk solids, and sodium caseinate. If used, added dairy ingredients can be present in an amount up to about 15%. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use proteins selected from milk, whey or caseinate, as taught by Zimeri and McGlynn.  The motivation is to use proteins that enhance the stability of the emulsion of the filling and the protein also contributes to the desired viscosity profile and melting characteristics of the filling, as taught by both Zimeri and McGlynn.
Regarding Claim 3
	It is to be noted, Zimeri has met the limitation of the composition does not comprise cocoa powder of claim 3 of the present invention, due to Zimeri teaching that cocoa powder is an optional component of the sweetener and not a required component of the sweetener.  Zimeri only uses the coca powder in Example 5, when making a chocolate cake filling.
Regarding Claim 6

Regarding Claim 9
	Zimeri discloses in paragraph 0066, additional food ingredients including savory filling compositions.
Regarding Claims 19 and 20
	Zimeri discloses in paragraph 0056, the complex viscosity of the unbaked creamy, sweet filler product is typically within the range of from about 300 to about 5,000 Pa.s.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimeri et al. (US 2004/0126464) hereinafter “Zimeri” in view of McGlynn et al. (US 6,322,829) hereinafter “McGlynn” and further in view of Fileti et al. (US 5,612,078) hereinafter “Fileti”.
Regarding Claims 16-18
	Zimeri modified by McGlynn discloses the presently claimed invention of non-powder filling of independent claim 1 but fails to further teach the addition of an emulsifier in an effective amount of 0.1 to 10 weight percent.
	However, it is known in the art to add an effective amount of an emulsifier to a filler composition in order to prevent separation of the polyol from the composition, as taught by Fileti.
	Fileti discloses in column 1 lines 5-10, to filler creams for reduced fat baked products, methods for making filler creams with decreased amounts of fat, and to reduced fat products containing the filler cream products.  Fileti discloses in column 56-67, the filler cream 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the emulsifiers of Fileti to the filler composition of Zimeri.  The motivation is to add an effective amount of an emulsifier to a filler composition in order to prevent separation of the polyol from the composition, as taught by Fileti.


Response to Arguments
Applicant's arguments filed May 18, 2021 have been fully considered but they are not persuasive. 
Applicants argued: “Applicant respectfully disagrees with respect to the present application. The Examiner has failed to establish a prima facie case of obviousness because the Examiner has not set forth an explanation as to why the claimed invention prima facie case of obviousness as the Examiner has not provided a clear and articulated reasoning as to why a skilled artisan would find it obvious to use caseinate, rather than whey or milk protein, in the claimed filling compositions.  
Applicants arguments are not deemed persuasive.  As stated above, it is taught by both Zimeri and McGlynn to add a protein to a filler composition and McGlynn further discloses it is known in the art to add the protein in the form of nonfat dry milk powder, skim milk powder, whey powder, sodium caseinate, soy protein powder, and the like, wherein the protein also contributes to the desired viscosity profile and melting characteristics of the filling.  Therefore, the applied prior art reference, McGlynn, has established a prima facie case of obviousness to select a protein that contributes to the desired viscosity profile and melting characteristics of the filling.
Applicants argued: “Applicant's specification demonstrates that the use of caseinate is superior to the use of whey in the claimed filling combinations. Example 2 (see paragraphs [0070]-[0075] and Tables 2 and 3 of the instant application) demonstrates that the inclusion of caseinate in the filling resulted in whiter color with a less grainy texture whereas the inclusion of whey resulted in a brown color and grainy texture. As 
Applicants argued the examples defined in the specification.  The examiner acknowledges these results, however, the examples are insufficient to overcome the above rejection because (1) applicants have not compared the claimed invention to the teachings of the reference and (2) the examples are not commensurate in scope with the claims because the examples are directed to specifics not literally defined by the claims, for example, the examples use specific amounts of protein, a specific amount of sweetener and a specific lipid blend which are all not commensurate in scope with claim 1 at least.  The examples no way allow the examiner to determine a trend for the results for any and all amounts of the non-powder filling composition.  Evidence of unexpected results must be clear and convincing.  In re Lohr 137 USPQ 548.  Evidence of unexpected results must be commensurate in scope with the subject matter claimed.  In re Linder 173 USPQ 356. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771